1 June 2 Except for the statements of historical fact, this release may contain forward-lookingstatements that involve risks and uncertainties some of which are detailed fromtime to time in documents filed by the company with the SEC. Those risks anduncertainties include, but are not limited to: changes in customer demand andresponse to products and services offered by the company, including demand bythe electrical power generation markets, electrical transmission and distributionmarkets, the industrial markets, and the hot dip galvanizing markets; prices and rawmaterial costs, including zinc and natural gas which are used in the hot dipgalvanizing process and steel, aluminum and copper which are used in theelectrical and industrial segment; changes in the economic conditions of the variousmarkets the company serves, foreign and domestic, customer requested delays ofshipments, acquisition opportunities, adequacy of financing, currency fluctuations,and availability of experienced management employees to implement thecompany's growth strategy.The company can give no assurance that such forward-looking statements will prove to be correct.We undertake no obligation to affirm,publicly update or revise any forward-looking statements, whether as a result ofinformation, future events or otherwise. Forward Looking Statement 3 AZZ is a specialty electrical equipmentmanufacturer serving the globalmarkets of power generation,transmission, distribution and industrialas well as a leading provider of hot dipgalvanizing services to the steelfabrication market nationwide. Company Overview Total CompanySales By Segment 44% 45% 56% 55% Actual FY2008 $320.2 (in millions) Actual FY2009 $412.4 (in millions) Projected FY2010 $370 to $390 (in millions) 42% 58% Galvanizing Electrical and Industrial 4 Total CompanySales By Market Segment Actual FY2008 $320.2 (in millions) Actual FY2009 $412.4 (in millions) Projected FY2010 $370 to $390 (in millions) 5 Electrical and IndustrialProducts 6 Electrical and
